Citation Nr: 0910010	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of L5, S1 with mild 
retrolisthesis.

3. Entitlement to an initial compensable disability rating 
for shin splints of the right leg, with history of stress 
fracture and enchondroma.

4. Entitlement to an initial compensable disability rating 
for shin splints of the left leg, with history of stress 
fracture.

5. Entitlement to an initial compensable disability rating 
for residuals of a left ankle fracture.

6. Entitlement to an initial compensable disability rating 
for bilateral plantar fasciitis. 

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1998 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, inter alia, 
denied service connection for bilateral pes planus and 
granted service connection for degenerative arthritis of L5, 
S1 with mild retrolisthesis at a 10 percent disability 
rating, and for shin splints of the right leg, with history 
of stress fracture and enchondroma, shin splints of the left 
leg, with history of stress fracture, residuals of a left 
ankle fracture and bilateral plantar fasciitis, all at 
noncompensable disability ratings.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing); he did not report to 
the hearing.  His request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has bilateral pes planus as a result service.

2.  The Veteran's service-connected degenerative arthritis of 
L5, S1 with mild retrolisthesis is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The Veteran's service-connected degenerative arthritis of 
L5, S1 with mild retrolisthesis does not cause any 
neurological manifestations.

4.  The Veteran's service-connected shin splints of the right 
leg, with history of stress fracture and enchondroma, are 
manifested by pain to palpation with no joint involvement and 
no more than slight muscle impairment.

5.  The Veteran's service-connected shin splints of the left 
leg, with history of stress fracture, are manifested by pain 
to palpation with no joint involvement and no more than 
slight muscle impairment.

6.  The Veteran's service-connected residuals of a left ankle 
fracture are not manifested by moderate limitation of motion 
of the ankle.

7.  The Veteran's service-connected bilateral plantar 
fasciitis is manifested by objective evidence of marked 
deformity (pronation), pain on manipulation and use 
accentuated and indication of swelling on use, bilaterally.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).   

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative arthritis of L5, S1 with mild 
retrolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5242 (2008).    

3.  The criteria for an initial compensable disability rating 
for splints of the right leg, with history of stress fracture 
and enchondroma, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.73, Diagnostic Code 5312 (2008).    

4.  The criteria for an initial compensable disability rating 
for splints of the left leg, with history of stress fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.73, 
Diagnostic Code 5312 (2008).    

5.  The criteria for an initial compensable disability rating 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5271 
(2008).    

6.  The criteria for an initial 30 percent disability rating 
for bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5276 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in November 2003 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, with regard to the Veteran's claim for 
entitlement to service connection for bilateral pes planus, 
although this notice was not provided until February 2009, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In terms of the Veteran's claims for higher initial 
disability ratings, the Veteran is challenging the initial 
evaluations assigned following the grant of service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to these 
issues.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in December 2003 and September 2006.  
Significantly, the appellant not has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

June 2003 VA medical records show that the Veteran was seen 
for chronic shin splints with tenderness in the medial leg 
and plantar flexors bilaterally.  The examiner noted that a 
recent bone scan showed no periostitis or stress fractures, 
as evident in the past.  He had bilateral foot pronation 
which the examiner felt could have been contributing to the 
persistence of the symptoms.  An October 2003 VA medical 
record shows that the Veteran had leg pain which was 
precipitated by walking, and had only mild relief with 
physical therapy.  He had no swelling or erythema of either 
leg and no atrophy.  There was moderate tenderness over the 
tibial bone and medial arch bilaterally.  VA medical records 
show that the Veteran underwent physical therapy from 
September 2004 through January 2004.  

At his December 2003 VA spine examination, the Veteran 
indicated that he had intermittent moderate to severe pain in 
his low back with radiation to the upper back associated with 
cramps and tingling below the knees, which lasted two to 
three days at a time.  The examiner noted that, during the 
previous year, the Veteran had not had to make any trips to 
the emergency room or doctors due to low back pain.  The 
precipitating factors were walking a lot, standing for more 
than twenty minutes and sitting in the same position for a 
long time.  The alleviating factors were rest and ice 
application.  The Veteran indicated that, during the previous 
year, he had chronic pain, but had no acute flare-ups that 
functionally impaired him.  He did not use a brace or 
assistive device.  Range of motion of his lumbar spine was 
forward flexion to 80 degrees, extension to 25 degrees, left 
and right lateral flexion to 30 degrees each, and left and 
right lateral rotation to 40 degrees each.  The examiner 
noted that there was painful motion on the last degree of the 
range of motion measured, and that the Veteran was 
additionally limited by pain following repetitive use of the 
thoracolumbar spine.  There was no objective evidence of 
fatigue, weakness or lack of endurance following repetitive 
use of the thoracolumbar spine.  There was no palpable 
thoracolumbar spasm, and no weakness of the legs with a 
normal muscle strength of 5/5.  There was no tenderness to 
palpation in the lumbar area, no muscle spasm, guarding, 
localized tenderness, scoliosis, reversed lordosis or 
abnormal kyphosis.  There were no postural deformities of the 
back, nor fixed deformities.  Sensory examination of the 
lower extremities was within normal limits.  There was no 
muscle atrophy and there was normal strength of the lower 
extremities.  In terms of reflexes, he had knee jerks +3 
bilaterally, and ankle jerks +2 bilaterally, which were 
symmetric. Straight leg raising, Lasegue's and Goldwaith's 
were negative bilaterally.  The examiner noted that there was 
no medical certificate issued for strict bedrest by a 
physician.  An magnetic resonance imaging (MRI) study 
revealed a normal study.  The diagnosis was mild 
retrolisthesis of L5 on S1, secondary to early degenerative 
changes at this level, with mild central disc bulge creating 
minimal anterior epidural defect, without evidence of neural 
foramina narrowing of the lumbar spine.  

At a December 2003 VA joints examination, the Veteran 
indicated that he had constant moderate to severe pain on the 
sides of both ankles associated with numbness and cramps.  He 
also reported moderate to severe bilateral tibial and shin 
pain, which was around the leg and below the knees, but more 
anteriorly associated with occasional numbness and cramps 
below the knees.  During the previous year, he took ten 
sessions of physical therapy with no pain control.  The 
precipitating factors were standing a lot, walking distances 
and being in an improper posture for long periods of time, 
and the alleviating factors were stretching and application 
of ice.  He had no need to use crutches, braces, a cane or 
corrective shoes for ambulation.  He had no constitutional 
symptoms for inflammatory arthritis on both shins.  The 
Veteran indicated that the effect of his bilateral shins, 
ankle and feet conditions was that he could not practice 
basketball, baseball, run as exercise, jump or walk a lot.  
The Veteran had range of motion of his left ankle of 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  
There was no pain on the range of motion.  The examiner noted 
that the Veteran was additionally limited by fatigue, 
weakness or lack of endurance following repetitive use of his 
ankles, shins and feet and that there was objective evidence 
of painful motion on all movements of the shins, ankles and 
feet.  There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement of the ankles or tibia.  There was 
tenderness to palpation of both tibias, medially and 
laterally below the knees up to above the ankles. On the 
ankles, there was tenderness to palpation of the left ankle 
and medial lateral malleolus, and there was crepitation of 
the ankle joint.  The Veteran had a normal gait and no 
ankylosis.  
X-ray examination showed no evidence of bone or joint 
pathology and the ankle mortise appeared well preserved 
bilaterally.  Bone mineralization was adequate.  A three 
phase bone scan performed at a VA medical center in December 
2003 showed a small osteogenic bone lesion on the distal 
third of the right side femur (enchondroma).  The diagnosis 
was clinical bilateral shin splints and stress fracture of 
the left ankle.  

At a December 2003 VA feet examination, the Veteran 
complained of constant moderate to severe bilateral foot pain 
associated with frequent numbness.  The pain was on the 
anterior and plantar aspect.  There were no other complaints 
regarding his feet.  He had not visited any doctors in the 
previous year for his bilateral foot condition.  The Veteran 
reported that, during the previous year, he had three acute 
flare-ups of bilateral foot pain; the major functional impact 
was that he was absent to his job.  He had no need to use any 
assistive devices and had no history of surgery to the feet.  
He did not use corrective shoes or a brace, but he used shoe 
inserts to no avail.  The examiner noted that the Veteran was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use of the feet upon 
examination.  There was objective evidence of pain on all 
movement of the feet, but no edema, instability or weakness 
of the feet.  There was tenderness to palpation to the feet, 
plantar fascia and metatarsals.  He had a normal gait cycle 
with no functional limitations on standing or walking.  There 
were no skin or vascular changes.  The Veteran could squat, 
stand, do supination, pronation and rise on heels and toes, 
but upon rising on toes repeatedly, he had pain.  There were 
no hammer toes, high arches, clawfoot or other deformities, 
including flat feet deformities.  X-rays revealed no bony or 
joint pathology.  The diagnosis was bilateral plantar 
fasciitis and metatarsalgia.    

February 2004 VA medical records show that the Veteran was 
seen for chronic shin splints.  The leg pain was precipitated 
by walking.  He had diffuse tenderness in the medial leg and 
calcaneal bone bilaterally most likely consistent with 
sequela of his condition and old stress fracture in this 
area.  He underwent physical therapy which resulted in only 
mild relief; however, the Veteran had marked alleviation with 
medial arch support for his pronated foot.  An August 2005 
nerve conduction study revealed a normal study with no 
electrodiagnostic evidence of peripheral neuropathy.  The 
examiner noted that an August 2005 repeat three phase bone 
scan, which is a diagnostic test of choice for diagnosing 
stress fractures as well as periostitis, was negative, except 
for cystic lesion found in the distal femur, which the 
Veteran reported had already been evaluated and diagnosed as 
a benign enchondroma. 

A September 2006 VA spine examination report shows that the 
Veteran had low back pain and had not been receiving 
treatment for his condition for the prior two to three years.  
He reported sharp pain which was mild and occurred on a daily 
basis and lasted for hours.  The precipitating factors were 
walking, running, prolonged sitting, or standing and the 
alleviating factors were rest and changing positions.  Upon 
examination, the Veteran had spasms, guarding, pain with 
motion and tenderness of the thoracic sacrospinalis with no 
atrophy or weakness.  He did not have muscle spasm, localized 
tenderness, or guarding severe enough to cause abnormal gait 
or abnormal spinal contour.  He had no gibbus, kyphosis, 
list, lumbar flattening or lordosis, scoliosis or reverse 
lordosis.  He had normal muscle tone and no atrophy, no 
abnormal sensation and normal reflexes.  There was no 
ankylosis.  Range of motion of his lumbar spine was forward 
flexion to 90 degrees, with pain beginning at 60 degrees, 
extension to 30 degrees, with pain beginning at 20 degrees, 
right and left flexion to 30 degrees with pain beginning at 
20 degrees, and right and left rotation to 30 degrees with 
pain beginning at 20 degrees.  There was no additional loss 
of motion on repetitive use.  X-rays revealed a normal study.  
The diagnosis was retrolisthesis of L5 on S1 resulting in low 
back pain.  The effects on his activities of daily living 
were mild with regard to chores, shopping and travelling and 
moderate with regard to exercise, sports and recreation.  

A September 2006 VA joints examination report shows that the 
Veteran did not have any need for assistive aids for walking 
and that there were no constitutional symptoms or 
incapacitating episodes of arthritis.  He was able to walk 
more than one quarter mile but less than one mile.  He had no 
deformity, giving way, instability, stiffness or weakness.  
He had flare-ups which were moderate in severity and occurred 
weekly.  During these flare-ups, the Veteran was unable to 
play sports.  Upon examination, the Veteran had a normal 
gait, and normal weight bearing.  The range of motion of his 
left ankle was dorsiflexion to 20 degrees, with pain 
beginning at 10 degrees, and plantar flexion at 45 degrees 
with pain beginning at 35 degrees.  He had tenderness and 
guarding of his left ankle with no instability or tendon 
abnormality.  He had 5 degrees of valgus angulation due to 
pronated foot.  The diagnosis was bilateral shin splints.

A September 2006 VA feet examination the Veteran reported 
foot pain in the arches that occurred while standing and 
walking.  There was swelling in the arches, but no heat, 
redness, stiffness, fatigability or weakness.  The Veteran 
had a lack of endurance while standing and walking.  The 
Veteran had flare-ups of his foot joint disease weekly or 
more often which lasted less than one day.  The precipitating 
factors were standing and running.  Upon examination, there 
was objective evidence of tenderness to palpation and 
guarding in the arches of both feet.  There was no objective 
evidence of painful motion, swelling, instability, weakness, 
abnormal weightbearing, hammertoes, hallux valgus or rigidus, 
skin or vascular abnormality, clawfoot or evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
Achilles alignment was normal on non-weight bearing and 
weight bearing, there was no forefoot or midfoot 
malalignment, but there was a moderate amount of pronation in 
both feet.  On the left, the arch was present on non weight 
bearing, and there was pain on manipulation.  On the right, 
the arch was present during non weight bearing but not 
present on weight bearing, and there was pain upon 
manipulation.  On both sides, there was a 5 degree valgus 
angulation of the OS calcis in relationship to the long axis 
of the tibia and fibula, which was correctable by  
manipulation.  The weight bearing line was over the great toe 
on each side.  There was no atrophy of either foot and no 
other foot deformity.  He had a normal gait, with no 
assistive devices and no orthotic shoes.  An August 2005 
nerve conduction study revealed a normal study, with no 
electrodiagnostic evidence of peripheral neuropathy.  The 
diagnosis was bilateral plantar fasciitis and pronated feet, 
with pain.  

Service connection - bilateral pes planus

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).
 
The Veteran contends that he has bilateral pes planus which 
began during service and should therefore be service-
connected.  Service treatment records do not reflect any 
treatment for or diagnosis of flat feet.  There are no post-
service medical records which show treatment for or a 
diagnosis of flat feet.  The December 2003 VA feet examiner 
noted that there were no flat feet deformities.  The 
diagnosis was bilateral plantar fasciitis and metatarsalgia.  
The September 2006 VA feet examiner diagnosed bilateral 
plantar fasciitis and pronated feet, with pain.  There is no 
evidence that the Veteran has been diagnosed with bilateral 
pes planus.  As noted above, without a current diagnosis, 
there is no basis upon which to establish service connection.

The Veteran is already service-connected by analogy for 
bilateral plantar fasciitis under Diagnostic Code 5276, which 
pertains to acquired flatfoot.  The Board notes that the 
Veteran's rating for plantar fasciitis already accounts for 
his bilateral foot symptomatology.  Thus, even if he had a 
diagnosis of pes planus, to assign a compensable disability 
rating for this disorder would constitute pyramiding (or 
awarding benefits for the same disability twice), and would 
be contrary to the provisions of 38 C.F.R. § 4.14 (2008).

Evaluation of initial disability ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

An initial noncompensable disability rating for degenerative 
arthritis of L5, S1 with mild retrolisthesis

The Veteran's degenerative arthritis of L5, S1 with mild 
retrolisthesis is service-connected under Diagnostic Code 
5242.  Pursuant to the rating criteria that pertain to 
disabilities of the spine, Diagnostic Codes 5235 - 5243 are 
to be rated in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), unless 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Incapacitating Episodes).  The General 
Formula pertains to spine disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, and a 20 percent 
disability rating is warranted when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008).

The Veteran is currently rated at a 10 percent disability 
rating under Diagnostic Code 5242.  As noted above, in order 
to warrant a higher disability rating, the Veteran's service-
connected degenerative arthritis of L5, S1 with mild 
retrolisthesis would need to show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability does not warrant 
a higher disability rating.  At his December 2003 VA spine 
examination, the Veteran had forward flexion of his lumbar 
spine to 80 degrees and a combined range of motion to 245 
degrees.  In addition, there was no muscle spasm, guarding, 
localized tenderness, scoliosis, reversed lordosis or 
abnormal kyphosis.  There were no postural deformities of the 
back, nor fixed deformities.  At his September 2006 VA spine 
examination, he had forward flexion to 90 degrees combined 
range of motion to 240 degrees.  While the examiner noted 
that the Veteran had spasms, guarding, pain with motion and 
tenderness of the thoracic sacrospinalis, the Veteran did not 
have muscle spasm, localized tenderness, or guarding severe 
enough to cause abnormal gait or abnormal spinal contour.  He 
had no gibbus, kyphosis, list, lumbar flattening or lordosis, 
scoliosis, reverse lordosis or ankylosis.  

Factoring in the DeLuca provisions, the Board notes that the 
Veteran had painful motion on the last degree of the range of 
motion measured at his December 2003 examination and, at his 
September 2006 examination, pain beginning at 60 degrees of 
forward flexion, 20 degrees of extension, 20 degrees or right 
and left flexion and 20 degrees of right and left rotation.  
While the Veteran had pain on motion, there is no evidence 
that the Veteran's pain on range of motion caused any 
functional loss as to limit his motion to meet the criteria 
of a 20 percent disability rating.  The Board notes that the 
Veteran's pain on forward flexion at his September 2006 
examination began at 60 degrees.  If there was evidence that 
the pain functionally limited his forward flexion to 60 
degrees, this would meet the criteria for a 20 percent 
disability rating.  However, there is no evidence that the 
Veteran's back pain is such that it limits his forward 
flexion to 60 degrees or causes additional disability beyond 
that reflected on range of motion measurements.  In fact, the 
examiners noted that there was no objective evidence of 
fatigue, weakness or lack of endurance following repetitive 
use of the thoracolumbar spine.  As such, the Board finds 
that the Veteran's spine disability does not warrant a higher 
disability rating under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

The Board has considered rating the Veteran's low back 
disability under other Diagnostic Codes in order to provide 
him with the most beneficial rating.  However, all of the 
Diagnostic Code which relate to disabilities of the spine are 
rated under the criteria in the General Formula, with the 
exception of Diagnostic Code 5243, which can also be rated 
according to the frequency of incapacitating episodes under 
the Formula for Incapacitating Episodes.  Under the 
regulation, an incapacitating episode is a period of acute 
signs and symptoms that required bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a.  
In the present case, there is no evidence that the Veteran 
has had any incapacitating episodes, as defined by the 
regulation.  As such, rating the Veteran's service-connected 
back disability under Diagnostic Code 5243, pursuant to the 
Formula for Incapacitating Episodes, would not provide the 
Veteran with a higher disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected 
degenerative arthritis of L5, S1 with mild retrolisthesis.  
Fenderson, supra.

The Board notes that the rating criteria for disabilities of 
the spine direct that neurological manifestations associated 
with a service-connected spine disability should be rated 
separately.  However, in this case, there is no evidence that 
the Veteran's service-connected spine disability has any 
associated neurological manifestations.  In fact, an August 
2005 nerve conduction study revealed a normal study with no 
electrodiagnostic evidence of peripheral neuropathy.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's degenerative arthritis of L5, S1 
with mild retrolisthesis is currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for a higher initial disability rating for his 
degenerative arthritis of L5, S1 with mild retrolisthesis, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claims.  See 38 U.S.C.A. § 5107(b).

An initial noncompensable disability ratings for shin splints 
of the right and left legs

The Veteran is currently assigned noncompensable disability 
ratings for right and left shin splints under Diagnostic Code 
5312, by analogy, which addresses Muscle Group XII.  See 38 
C.F.R. § 4.20 (2008).  Disabilities may be rated by analogy 
to a closely related disease where the functions affected and 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2008).  The function of 
Group XII muscles is dorsiflexion; extension of toes; and 
stabilization of arch.  These muscles include tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.  The Rating Schedule provides a 
noncompensable disability rating where there is slight muscle 
injury, a 10 percent disability rating where there is 
moderate muscle injury, a 20 percent disability rating where 
there is moderately severe muscle injury, and a 30 percent 
disability rating where there is severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5312 (2008).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right and left shin splints do 
not warrant a compensable disability rating.  The medical 
evidence, which includes VA treatment records and the 
December 2003 and September 2006 examination reports, reflect 
that the Veteran was seen for tenderness in his legs.  Upon 
examination, the Veteran had tenderness to palpation in the 
tibial area, both medially and laterally below the knees.  
This pain affected the Veteran's ability to practice 
basketball, baseball, run for exercise, jump and walk a lot.  
The December 2003 examiner noted that the Veteran was limited 
in this way by fatigue, weakness and lack of endurance on 
repetitive use of his shins.  However, throughout the appeals 
period, the evidence shows that the Veteran had no swelling 
or erythema of either leg and no atrophy, no constitutional 
symptoms for inflammatory arthritis on both shins and no 
objective evidence of edema, effusion, instability, weakness, 
redness, heat, abnormal movement or guarding of movement of 
the tibia.  The Veteran did not have any need for assistive 
aids for walking.  He had marked alleviation of his symptoms 
with medial arch support for his pronated foot.  He had no 
deformity, giving way, instability, stiffness or weakness and 
he had a normal gait, and normal weight bearing.  As such, 
the Board finds that the Veteran's right and left shin 
splints are manifested by no more than slight muscle injury, 
and therefore do not warrant a compensable disability rating 
under Diagnostic Code 5312.  38 C.F.R. § 4.73, Diagnostic 
Code 5312.

The Board has considered rating the Veteran's shin splints 
under other Diagnostic Codes in order to provide him with the 
most beneficial rating.  Diagnostic Code 5022 pertains to 
periostitis, and provides that this condition would be rated 
under Diagnostic Code 5003, as degenerative arthritis, and 
Diagnostic Code 5262 pertains to impairment of the tibia or 
fibula.  However, the evidence does not support a rating 
under either of these Diagnostic Codes.  The June 2003 VA 
medical record shows that a recent bone scan showed no 
periostitis or stress fractures, as evident in the past.  A 
three phase bone scan performed at a VA medical center in 
December 2003 showed a small osteogenic bone lesion on the 
distal third of the right side femur (enchondroma).  An 
August 2005 repeat three phase bone scan, which is a 
diagnostic test of choice for diagnosing stress fractures as 
well as periostitis, was negative, except for cystic lesion 
found in the distal femur, which the Veteran reported had 
already been evaluated and diagnosed as a benign enchondroma.  
As such, the Board finds that a disability rating under these 
Diagnostic Codes would be inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5022, 5262 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 
noncompensable disability ratings for his service-connected 
right and left shin splints.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's right and left shin splints are 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell, Shipwash, supra.

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his service-connected right 
and left shin splints, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).



An initial noncompensable disability rating for residuals of 
a left ankle fracture

The Veteran is service-connected at a noncompensable 
disability rating for residuals of a left ankle fracture 
under Diagnostic Code 5271 covering limitation of range of 
motion of the ankle.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent rating is warranted where there is 
moderate limitation of motion of the ankle, and a 20 percent 
disability rating is warranted when there is marked 
limitation of motion of the ankle.  Full range of motion of 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board finds that the evidence of record does not show 
that the Veteran's service-connected left ankle disability 
meets the criteria for a 10 percent disability rating under 
Diagnostic Code 5271, which would require a showing of 
moderate limitation of motion of the left ankle.  The Veteran 
had full range of motion without pain at his December 2003 VA 
joints examination.  At his September 2006 VA examination, 
the Veteran's left ankle had full range of motion with pain 
on the last 10 degrees of motion; however, there is no 
evidence that this resulted in any functional limitations.  
While the examiner noted that the Veteran was additionally 
limited by fatigue, weakness or lack of endurance following 
repetitive use of his ankle, the functional impact was that 
he had difficulty standing a lot and walking distances and 
being in an improper posture for long periods of time.  There 
was no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement of the ankles or tibia.  The Veteran had a normal 
gait and no ankylosis.  X-ray examination showed no evidence 
of bone or joint pathology and the ankle mortise appeared 
well preserved bilaterally.  His September 2006 VA joints 
examination report shows that the Veteran did not have any 
need for assistive aids for walking and that there were no 
constitutional symptoms or incapacitating episodes of 
arthritis.  He had no deformity, giving way, instability, 
stiffness or weakness.  

As such, the Board finds that the Veteran's service-connected 
left ankle disability does not approximate a marked 
limitation of motion, warranting a compensable higher 
disability rating under Diagnostic Code 5271.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

The Board has considered rating the veteran's service-
connected left ankle disability under other Diagnostic Codes 
in order to provide him with the most beneficial rating; 
however, there is no evidence that the Veteran's left ankle 
disability is manifested by ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable percent disability rating for his service-
connected residuals of a left ankle fracture.  Fenderson, 
supra.  Further, the disability picture is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's residuals of a left ankle 
fracture are currently resulting in frequent hospitalizations 
or marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell, Shipwash, supra.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his residuals of a left 
ankle fracture, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).

An initial noncompensable disability rating for bilateral 
plantar fasciitis 

The Veteran's service-connected bilateral plantar fasciitis 
is service-connected, by analogy, under Diagnostic Code 5276, 
pertaining to acquired flatfoot.  Under Diagnostic Code 5276, 
a noncompensable disability rating is assigned when there 
are mild symptoms which are relieved by a built up shoe or 
arch support.  To receive a 10 percent disability rating 
under this Diagnostic Code, there must be a showing of 
moderate acquired flatfoot with the weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achillis, or bilateral or unilateral pain on manipulation and 
use of feet.  For severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

The Board finds that the Veteran's service-connected 
bilateral foot disability warrants a 30 percent disability 
rating.  As noted above, to warrant a 30 percent disability 
rating, the Veteran's bilateral foot disorder would need to 
show objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
bilaterally.  The evidence of record shows that the Veteran's 
had objective evidence of a marked deformity in that he had 
pronation.  The Veteran indicated that he had constant 
moderate to severe bilateral feet pain, and the examiner 
noted swelling in the arches of both feet.  As such, the 
Board finds that the criteria for a 30 percent disability 
rating have been met for the Veteran's service-connected 
plantar fasciitis.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

While the evidence shows that symptoms for a 30 percent 
rating for the Veteran's service-connected plantar fasciitis 
have been demonstrated, the preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 50 percent have been met.  Moreover, there is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 30 percent at this time.  38 U.S.C.A. § 5107.  

The Board has considered rating the Veteran's service-
connected plantar fasciitis under other Diagnostic Codes in 
order to provide him with the most beneficial rating.  
However, there is no evidence that the Veteran has claw foot, 
which is the only Diagnostic Code pertaining to disabilities 
of the feet which includes a disability rating in excess of 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

In reaching this determination, the Board has considered 
whether a higher rating might be warranted for any period of 
time during the pendency of this appeal.  But there is no 
evidence that the Veteran's bilateral plantar fasciitis has 
been persistently more severe than the extent of disability 
contemplated under the currently assigned disability rating 
at any time during the period of this initial evaluation. 
Fenderson, supra.  There is also no evidence of record that 
the Veteran's service-connected bilateral plantar fasciitis 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  


ORDER

Service connection for bilateral pes planus is denied.

An initial disability rating in excess of 10 percent for 
degenerative arthritis of L5, S1 with mild retrolisthesis, is 
denied.

An initial compensable disability rating for shin splints of 
the right leg, with history of stress fracture and 
enchondroma, is denied.

An initial compensable disability rating for shin splints of 
the left leg, with history of stress fracture, is denied.

An initial compensable disability rating for residuals of a 
left ankle fracture is denied.

A disability rating of 30 percent for bilateral plantar 
fasciitis is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


